                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,       )            CR. NO. 16-00594-01 DKW
                                )
               Plaintiff,       )            ORDER GRANTING UNITED
                                )            STATES= MOTION FOR
          vs.                   )            REDUCTION OF SENTENCE
                                )
ROBERT CARDINES (01),           )
                                )
               Defendant.       )
_______________________________ )


      On September 24, 2018, the United States filed a motion seeking to reduce

the sentence of Defendant Robert Cardines, pursuant to Federal Rule of Criminal

Procedure 35(b)(1). Although Cardines was invited to respond to the

government’s motion (see Dkt. No. 75), he has not.

      Rule 35(b) provides:

             (1) In General. Upon the government=s motion made
             within one year of sentencing, the court may reduce a
             sentence if the defendant, after sentencing, provided
             substantial assistance in investigating or prosecuting
             another person.

      On November 14, 2017, Cardines was sentenced to a total term of

incarceration of 120 months with five years of supervised release to follow. Dkt.

No. 69. The United States explains that since his sentencing, Cardines has provided

substantial assistance in the investigation and prosecution of another individual.
According to the United States, Cardines’ assistance, and willingness to testify,

played a significant role in the successful prosecution of another for importing a

“high volume of methamphetamine from California to Hawaii” and for obstructing

justice. Additional details regarding Cardines’ assistance are set forth in the

government’s sealed motion.

      Based on the representations and recommendations made by the United

States, the Court GRANTS the United States= motion, departs three levels

downward from the Total Offense Level 27, Criminal History Category V, set forth

in Cardines’ September 12, 2017 Presentence Investigation Report, which this Court

adopted at sentencing, restates the guideline range applicable to Cardines to 92 to

115 months at Total Offense Level 24, Criminal History Category V, and hereby

orders that Cardines= sentence of 120 months’ imprisonment be reduced by 28

//



//



//



//




                                          2
months to a new sentence of 92 months’ imprisonment. A Second Amended

Judgment will be issued forthwith reflecting this change.

       IT IS SO ORDERED.

       Dated: November 1, 2018 at Honolulu, Hawai’i.




-----------------------------------------------------------------------------------------------

United States v. Cardines, Cr. No. 16-00594-01 DKW; Order Granting United
States’ Motion for Reduction of Sentence




                                                 3
